In an action to recover damages for the wrongful death of respondent’s intestate and for his conscious pain and suffering prior to death, the appeal is from so much of the judgment as awarded damages for said pain and suffering. Judgment, insofar as appealed from, reversed and a new trial granted, with costs to appellants to gbide the event, unless, within ten days after the entry of the order hereon, respondent stipulate to reduce the verdict on the second cause of action, for pain and suffering, to $4,000, in which event the judgment, as so modified, is unanimously affirmed, without costs. The deceased, seventy-one years of age, was in the hospital after the accident for a period of approximately fifty-six hours before death. Concededly, he had periods when he was unconscious and when morphine was administered. The verdict of $13,500 on the second cause of action was grossly excessive. Wenzel, Acting P. J., MaeCrate, Beldock, Murphy and Ughetta, JJ., concur. [See post, p. 825.]